The court properly denied defendant’s request for a missing witness charge. Defendant did not establish that the uncalled witness could have been expected to provide material and noncumulative testimony (see e.g. People v Arnold, 48 AD3d 239, 240-241 [2008], lv denied 10 NY3d 859 [2008]). Furthermore, the witness was, at most, a casual acquaintance of the victim; accordingly, the witness was not in the People’s control for purposes of such an instruction (see e.g. People v Nieves, 294 AD2d 152 [2002], lv denied 98 NY2d 700 [2002]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P, Sweeny, Moskowitz, Richter and Román, JJ.